Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE
This Corrected Notice of Allowability is provided to solely correct the Examiner’s Amendment made to claim 14 for language continuity, not scope (bolded below under the Examiner’s Amendment section). No other component of the allowance was altered.
Response to Amendment
The amendments made to claims 1, 9, 12, and 13 and the cancellation of claims 11 and 16-18 in the response filed 6/7/22 is acknowledged.
Claims 1-10, 12-15, and 19-21 are pending in the application and are examined below.
Election/Restrictions
Claims 1-10, 12-15, and 19-21 are allowable. Claims 2-8, 10, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A-F, as set forth in the Office action mailed on 12/6/21, is hereby withdrawn and claims 2-8, 10, 19, and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement structure” in claim 3, and “diagnostic device” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0065] describes the engagement structure as being one or more wire coils of the same or different biocompatible material as the wire of the passive tongue retention structure 13; an additional portion of the same or different wire attached to the passive tongue retention structure 13; and/or a piece of material either the same as the wire or different from the wire. Paragraph [0050] describes the diagnostic device as being a mobile phone, tablet computer, PDA, laptop computer, desktop computer, or the like; the external diagnostic device associated with the patient can send the data to a device associated with a physician for diagnosis and/or monitoring.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Hayden on 6/13/22.

The application has been amended as follows: 
“comprising a dental appliance,” in claim 1, line 10 is deleted
“the position” in claim 1, line 17 is amended to recite --a position--
“a position” in claim 1, line 20 is amended to recite --the position--
“the sensing device” in claim 10, line 1 is amended to recite --the sensor--
“, and wherein at least a portion of the sensing system is attached to the dental appliance” in claim 12, lines 6-7 is deleted
“the posterior pharyngeal portion” in claim 13, lines 6-7 is amended to recite --a posterior of the pharyngeal portion--
“the position of the posterior pharyngeal portion” in claim 13, line 17 is amended to recite --a position of the posterior of the pharyngeal portion--
“an oropharynx” in claim 13, line 23 is amended to recite --the oropharynx--
“a device” in claim 14, lines 1-2 is amended to recite --an oropharynx appliance--
“a mouth” in claim 20, line 2 is amended to recite --the mouth--
“a mouth” in claim 21, line 2 is amended to recite --the mouth--

Reasons for Allowance
Claims 1-10, 12-15, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a system comprising: an oropharynx appliance comprising: a passive tongue retention structure having an arcuate end portion adapted to contact a pharyngeal portion of a tongue of a subject and prevent the pharyngeal portion of the tongue of the subject from collapsing; and at least one anchoring structure that is connected to the passive tongue retention structure and adapted to secure the passive tongue retention structure within the subject's mouth in a removable fashion, wherein the at least one anchoring structure comprises a dental appliance adapted to mate with the passive tongue retention structure with at least one spring portion attaching the at least one anchoring structure to the dental appliance, where a force, F, associated with the passive tongue retention structure is determined by the equation F = kx, where k is a spring constant of the at least one spring portion and x is a position of the pharyngeal portion of the tongue; and a sensing system attached to a portion of the oropharynx appliance, the sensing system comprising: a sensor to measure the position of the pharyngeal portion of the tongue to detect an obstruction of the oropharynx; and a wireless transceiver to transmit data related to the obstruction of the oropharynx to a remote diagnostic device. Hadas US 2018/0125701 A1 is the closest prior art of record (details of Hadas will not be reproduced here, as it has been described in depth in the body of the rejection of Non-Final Rejection mailed 5/23/22). However, Hadas fails to disclose the spring 202 attaching the at least one anchoring structure to the dental appliance, such that a force, F, associated with the passive tongue retention structure is determined by the equation F = kx, where k is a spring constant of the at least one spring portion and x is the position of the posterior pharyngeal portion of the tongue, because Hadas’ spring 202 extends freely from the rest of the device to protrude down the throat (fig. 1B). On the contrary, the instant claim limitation requires the spring to connect two structures of the device together. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Hadas to address its deficiencies. Dependent claims 2-10 and 12 are allowed by virtue of their dependence on independent claim(s) 1.
Regarding independent claim(s) 13, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method comprising: measuring, by a sensor of a sensing system attached to a portion of an oropharynx apparatus, a position of a pharyngeal portion of a tongue of a subject during sleep, wherein the oropharynx apparatus comprises: a passive tongue retention structure having an arcuate end portion adapted to contact a portion of a posterior of the pharyngeal portion of the tongue of the subject, and at least one anchoring structure that is connected to the passive tongue retention structure and adapted to secure the passive tongue retention structure to within the subject's mouth in a removable fashion and comprises a dental appliance adapted to mate with the passive tongue retention structure with a spring attaching the at least one anchoring structure to the dental appliance, wherein the sensor is attached to the at least one anchoring structure, and wherein at least a portion of the sensor is attached to the dental appliance, such that a force, F, associated with the passive tongue retention structure is determined by the equation F = kx, where k is a spring constant of the at least -4-Serial No. 16/488,947Docket No. CWR-026728 US PCT one spring portion and x is a position of the posterior of the pharyngeal portion of the tongue; transmitting, by a wireless transceiver of the sensing system, data related to the position of the pharyngeal portion of the tongue to an external diagnostic device; and determining, by the external diagnostic device, a degree of obstruction of the oropharynx of the subject at one or more times during sleep based on the transmitted data. Claim 13 is allowable over the closest prior art of record Hadas for the same reasons as detailed above for claim 1. Dependent claims 14, 15, and 19-21 are allowed by virtue of their dependence on independent claim(s) 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786